                             UNITED STATES DESTRICT COURT
                                DISTRICT OF NEW JERSEY


DEION CRAVES,                                            Civil Action No. 16-1822 (MCA)

                Plaintiff,

        v.                                                 MEMORANDUM OPINION

THE STATE OF NEW JERSEY, et al.,

                Defendants.




ARLEO. United States District Judge:

   I.        INTRODUCTION

        Plaintiff Deion Graves, currently confined at the Special Treatment Unit (“STU”) in

Avenel, New Jersey, has filed an Amended Complaint, alleging violations of his constitutional

rights pursuant to 42 U.S.C.   § 1983 and the New Jersey Civil Rights Act (“NJCRA”). The Court
previously granted his IFP application and dismissed his original Complaint at screening

pursuant to 28 U.S.C.   § 1915(e)(2)(B) for failure to state a claim upon which relief may be
granted. ECF >Jos. 2-3. The Court dismissed the Complaint against the State of New Jersey

with prejudice and dismissed the Complaint against Gary Lanigan and Jennifer Velez without

prejudice. Id. Plaintiff subsequently submitted an Amended Complaint naming Gary Lanigan

and Jennifer Velez in their individual supervisory capacities.’ See ECF No. 4 at 97, 11. For

the reasons explained below, the Court will dismiss the Amended Complaint in its entirety for




 Although the caption refers to the Defendants in their official capacities, the Amended
Complaint states that Plaintiff is suing Defendants in their individual capacities. Petitioner
                                                  1
failure to state a claim for which relief may be granted under      §   191 5(e)(2)(B). administratively

terminate this action, and provide Plaintiff with a final opportunity to amend to the extent he can

cure the deficiencies in his Amended Complaint.

    II.      FACTUAL BACKGROUND

          Plaintiff’s Amended Complaint is substantially similar to his original complaint. He has

sued two high-level supervisory state officials    --    Gary M. Lanigan, the Commissioner of the New

Jersey Department of Corrections (“NJDOC”) and Jennifer Velez, the Commissioner of the

Department of Human Services (“DHS”) --for alleged violations of his civil rights at the STU.

Plaintiff alleges he was targeted for assault and retaliation by unidentified subordinates of

Lanigan and/or Velez on August 21. 2012 while he was confined in the STU, and was

subsequently placed in Temporary Close Custody (“TCC”) for a two-year period. ECF No. 4,

Compl. at    J 2.   He further alleges Defendants and their subordinates conspired to assault him and

have hint placed TC.C in retaliation for a conflict that Plaintiff had with a correctional officer

while he was incarcerated at East Jersey State Prison.2 Id. Petitioner also alleges that his living

conditions while in TCC were “hazardous and unsanitary” and that he was “locked behind an 8’

x 12’ cage that was to remained [sic] locked at all times per DOC Supervisor.” Id. Plaintiff

alleges in the Amended Complaint that his confinement to the 8 x 12 caged cell for a two-year

period, from August21, 2012 until June 2,2014, violated the Fourteenth Amendment. See id. at

¶ 22
          The Amended Complaint provides the following additional facts:

                    On June 4, 2014, an Administrative decision was made to move
                    the PLAINTIFF off of the West Unit where he was housed and


2
 With respect to the assault, Plaintiff also alleges in the relief section that Defendants’
subordinates committed the assault with Defendants’ knowledge, direction, and consent. Id, at ¶
22A.
                                                        ‘3
                    locked in the 8” x 12” caged in ccli, to the south unit 3” floor lock
                    up where other residents on (TCC) Temporary Closed Custody and
                    Cell (MAP) Modified Activities Program are housed, Department
                    of Corrections officials including officers from internal affairs
                    division with video cameras came to the west unit to this caged cell
                    where the PLAINTIFF was locked accompanied by (25) officers in
                    full riot gear and tear gas, only five officers plus the PLAINTIFF
                    could fit in the cell, after the proceeded to spray tear gas into the
                    cell for 8 to 10 minutes before going in, they then proceeded to go
                    in and extract the PLAINTIFF from the cell handcuffing him and
                    forcing him out of the room around the day room area and outside
                    across the court yard to the south unit 3rd floor lock up, the
                    PLAINTIFF is currently still on the south unit but is now in
                    general population.
Id. at2.

             As he did in the original Complaint, Plaintiff alleges that his confinement in TCC was the

result of policies and/or procedures and/or regulations established and/or maintained by

Defendants Lanigan and Velez. With Respect to Defendant Lanigan, Plaintiff states as follows:

                    Mr. Lanigan knew or should have known about an approved or
                    indeed promulgated and directed the various restrictive custodial
                    policies, practices, and procedures including training of DOC
                    personnel and security practices and uses of restraint concerning
                    the maimer and scope of the abusive treatment of the PLAINTIFF,
                    that created the punitive environment and excessively restrictive
                    conditions under which the PLAINTIFF is presently confined. Mr.
                    Lannigan [sicj knew or should have known about and approved or
                    failed to supervise subordinates operating under his authority and
                    take steps to prevent or correct each of these violations of the
                    PLAINTIFF’s Constitutional rights, as alleged more specifically
                    below.
Id. at   ¶   7. Similarly, with respect to Defendant Velez, Plaintiff alleges as follows:
                    Ms. Velez was complicit in and along with the actions of
                    [Defendant LaiiganJ, Ms. Velez knew or should have known about
                    and approved or indeed herself promulgate and direct the various
                    policies, practices and procedures concerning the matter and scope
                    of the unconstitutional treatment of the PLAINTIFF that created
                    the punitive environment and excessive restrictive conditions
                    under which the PLAINTIFF is presently confined. Ms. Velez
                    knew or should have known about and approved or failed to take
                    steps to prevent or correct each of these violations of the


                                                      2
                       PLAINTIFF’s Constitutional rights as alleged more specifically
                       below.
Id. at     ¶   11. With respect to both Defendants, Plaintiffs Complaint states that

                       Defendants, together have written, adopted, imposed, enforced,
                       maintained and are responsible for a number of written and
                       unwritten rules, regulations, policies, practices, and procedures that
                       makes the conditions of PLAINTIFF’s segregation behind a
                       special 8 x 12 cage at the Special Treatment Unit punitive and
                       excessively restrictive prison comparable environment, created,
                       implemented, and enforced by the Defendants.
Id.   at       21.

               Like his original Complaint, Plaintiffs Amended Complaint describes the history of New

Jersey’s Sexually Violent Predator Act (“SVPA”), N.J.S.A. 30:4-27,                 Ct   seq, and alleges that

Sexually Violent Predators (“SVP5”) are entitled to treatment during their involuntary

confinement and, under the “Patient Bill of Rights,” are also entitled to be free of excessive

physical restraint and isolation during their confinement. Id. at          ¶   1 2-1 6.

      III.           STANDARD OF REVIEW

               Under the PLRA, district courts must review complaints in those civil actions in which a

person is proceeding         informapauperis. See 28 U.S.C.      §   1915(e)(2)(B). The PLRA directs

district courts to sua sponte dismiss any claim that is frivolous, is malicious, fails to state a claim

upon which relief may be granted, or seeks monetary relief from a defendant who is immune

from such relief. Id. “The legal standard for dismissing a complaint for failure to state a claim

pursuant to 28 U.S.C.         §   1915(e)(2)(B)(ii) is the same as that for dismissing a complaint pursuant

to Federal Rule of Civil Procedure 12(b)(6).” Schreane v. Seana, 506 F. App’x 120, 122 (3d Cir.

2012) (citing Allah v. Seiverling, 229 F.3d 220, 223 (3d Cir. 2000)’); Courteau v, United States,

287 F. App’x 159, 162 (3d Cir. 2008) (discussing 28 U.S.C.             §   1915A(b)).

               Here, Plaintiffs Complaint is subject to screening under 28 U.S.C.           §   l915(e)(2)(B).

When reviewing a motion to dismiss under Fed. R. Civ. P. 12(b)(6). courts first separate the
                                                          4
factual and legal elements of the claims, and accept all of the well-pleaded facts as true. See

Pow/er v UFMCShadyside, 578 F.3d 203, 210—11 (3d Cir. 2009). All reasonable inferences

must be made in the plaintiffs favor. See In re Ins. Brokerage Antitrust Litig.. 618 F.3d 300, 314

(3d Cir. 2010). The Complaint must also allege “sufficient factual matter” to show that the claim

is facially plausible. Fowler v. UFMSShadyside, 578 F.3d 203, 210 (3d Cir. 2009) (citation

omitted). “A claim has facial plausibility when the plaintiff pleads factual content that allows the

court   to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

Fair Wind Sailing, Inc.   ic   Detnpster, 764 F.3d 303, 308 n.3 (3d Cir. 2014) (citation omitted).

         Courts are required to liberally construe pleadings drafted by pro se parties. Tucker v.

Hewlett Packard, Inc., No. 14-4699 (RBK!KMW), 2015 WL 6560645, at *2 (D.N.J. Oct. 29,

2015) (citing Haines v. Kerner, 404 U.S. 519, 520 (1972)). Such pleadings        are   “held to less

strict standards than formal pleadings drafted by lawyers.” Id Nevertheless, pro se litigants

must still allege facts, which if taken as true, will suggest the required elements of any claim that

is asserted. Id. (citing Ma/a v Crown Ba).’ Marina, Inc., 704 F.3d 239, 245 (3d Cir. 2013)). To

do so, [a plaintiff] must plead enough facts, accepted as true, to plausibly suggest entitlement to

relief” Gibney v. Fitzgibbon, 547 F. App’x 111, 113 (3d Cir. 2013) (citing Bistrian v. Levi, 696

F.3d 352. 365 (3d Cir. 2012)). “Liberal construction does not, however, require the Court to

credit a pro se plaintiff’s ‘bald assertions’ or ‘legal conclusions.” Id. (citing Morse       Lower

Merion Sch. Dist., 132 F.3d 902, 906 (3d Cir. 1997)). That is. “[e]ven apro se complaint may be

dismissed for failure to state a claim if the allegations set forth by the plaintiff cannot be

construed as supplying facts to support a claim entitling the plaintiff to relief. Id. (citing

Mi/house v Car/son, 652 F.2d 371, 373 (3d Cir. 1981)).




                                                     5
   IV.      ANALYSIS

         As noted above, Plaintiff has once again sued two high-level supervisory state officials

for violations of his federal and stale constitutional rights.3 The Court has screened the

Complaint for dismissal, and will dismiss the Amended Complaint in its entirety for failure to

state a claim for relief under 28 U.S.C.   §   1915(e)(2).

         From the outset, the Court will dismiss without prejudice Plaintiffs conspiracy claim

against both Defendants. Civil rights conspiracies brought under Section 1983 require a

“meeting of the minds,” and to survive screening or a motion to dismiss, plaintiffs must provide

some factual basis to support the existence of the elements of a conspiracy, namely, agreement

and concerted action. See Startzell v City ofPhiladelphia, 533 F.3d 183, 205 (3d Cir. 2008)

(citing Adickes v. SN Kress & Co., 398 U.S. 144, 158 (1970). Here, Plaintiff has not provided

sufficient facts regarding the Defendants’ alleged participation in the alleged conspiracy to

assault him and have him placed in TCC. Nor does his Complaint provide sufficient facts to

suggest that the Defendants directly violated his constitutional rights or had knowledge of and

acquiesced in any violations. Instead, the Complaint states in a conclusory manner that both

Defendants “authoriz[edj”the use of force against him and that the subordinates of Defendant

Velez authorized his placement in TCC. Compl. at        ‘
                                                             2. With respect to the vague allegation that




  To the extent Plaintiffs NJCRA claims minor his § 1983 claims, those NJCRA claims are
addressed in tandem with his federal causes of action. See Trafton v. City of Woodbury, 799
F.Supp.2d 417, 443—44 (D.N.J. 2011); see also Chapman v.New Jersey, Civ. No. 08—4130, 2009
U.S. Dist. LEXIS 75720, at *7, 2009 \‘/L 2634888 (D.N.J. Aug. 25, 2009) (“Courts have
repeatedly construed the NJCRA in terms nearly identical to its federal counterpart
Arnstrong v Sherman, Civ. No. 09—716, 2010 U.S. Dist. LEXIS 55616, at * 15, 2010 WL
2483911 (D.N.J. Jun. 4, 2010) (“[Tjhe New Jersey Civil Rights Act is a kind of analog to section
1983     ); see generally Hedges v. Musco, 204 F.3d 109, 122 n. 12 (3d Cir. 2000) (concluding
that New Jersey’s constitutional provisions concerning search and seizures are interpreted
analogously to the Fourth Amendment).
                                                    6
the Defendants “authorized” the use of force against him, the Complaint lacks “sufficient factual

matter” to show that this claim is facially plausible. See Fowler, 578 F.3d at 210. The latter

claim that Defendant Velez’ subordinates placed Plaintiff in TCC is premised on respondeat

superior and is not a basis for holding Defendant Velez liable under     §   1983. As such, the

conspiracy claims are dismissed without prejudice for failure to state a claim pursuant to    §
191 5(e)(2)(B).

         Plaintiff once again seeks to hold Defendants Lanigan and Velez liable in their personal

supervisory capacities for his conditions of confinement, and appears to contend that

Defendant’s policies caused him to be placed in TCC in an “8x12 caged cell” from

approximately August 21, 2012 until June 2,2014. In screening Plaintiffs original Complaint,

the Court explained that respondeat superior is not a basis for section 1983 liability. Indeed,

“[tjo establish liability under   *   1983, each individual defendant ‘must have personal involvement

in the alleged wrongdoing.” Evancho v. Fisher, 423 F.3d 347. 353 (3d Cir. 2005) (quoting Rode

V   Dellarciprete, 845 F.2d 195, 1207 (3d Cir. 1988)). As such, “a plainliff must plead that each

Government-official defendant, through the official’s own individual actions, has violated the

Constitution.” Ashcroft v. Jqbal, 556 U.S. 662, 676 (2009); see also Innis v. Wilson, 334 F.

Appx 454, 457 (3d Cir. 2009) (indicating that section 1983 plaintiff could not maintain claim

against individual defendant unless said defendant was personally involved in actions causing the

claim); Rode, 845 F.2d at 1207 (explaining that “[aj defendant in a civil rights action must have

personal involvement in the alleged wrongs; liability cannot be predicated solely on the

operation of respondeat superior”).




                                                      7
       In Barkes v First Correctional Medical, Inc., 766 F.3d 307, 316-19 (3d Cir. 2014),

reversed on other grounds b Taylor v Barkes, 135 S. Ct. 2042, 2043 (2015), the Third Circuit

outlined “two general ways” in which a supervisor-defendant may be liable for deficient policies:

(1) where the supervisor established a policy, custom, or practice that caused the harm; or (2)

where the supervisor personally participated in the constitutional violation. The Third Circuit

explained these two general types of supervisory liability as follows:

                [f]irst, liability may aftach if they, “with deliberate indifference to
               the consequences, established and maintained a policy, practice or
               custom which directly caused [the] constitutional harm.” AM cx
               reL J.MK. v Luzerne Cnti Juvenile Det. Ctr., 372 F.3d 572. 586
               (3d Cir. 2004) (alteration in original) (quoting Stoneking v.
               BradfordArea Sch. Dist. 882 F.2d 720, 725 (3d Cir. 1989)).
               Second, “a supervisor may be personally liable under § 1983 if he
               or she participated in violating the plaintiffs rights, directed others
               to violate them, or, as the person in charge, had knowledge of and
               acquiesced” in the subordinate’s unconstitutional conduct. fd.
               (citing Baker v. Monroe Twp., 50 F.3d 1186, 1190—91 (3d Cir.
                1995)). “Failure to” claims failure to train, failure to discipline,
                                             —




               or, as in the case here, failure to supervise are generally
                                                            —




               considered a subcategory of policy or practice liability.
Id. The Third Circuit in Barkes reaffirmed its four-pan standard, established in Sample v.

Diecks, for determining whether an official may be held liable under     §   1983 for implementing

deficient policies. See Barkes at 317 (citing Sample v. Diecks, 885 F.2d 1099 (3d Cir. 1989)).

Under Sample, to find that a supervisor acted with deliberate indifference as a policymaker,

               the plaintiff must identify a supervisory policy or procedure that
               the supervisor defendant failed to implement, and prove that: (1)
               the policy or procedures in effect at the time of the alleged injury
               created an unreasonable risk of a constitutional violation; (2) the
               defendant-official was aware that the policy created an
               unreasonable risk; (3) the defendant was indifferent to that risk;
               and (4) the constitutional injury was caused by the failure to
               implement the supervisory procedure.

Barkes. 766 F.3d at 330.

        Here, Plaintiff has alleged in a conclusory fashion that

                                                   8
               Defendants, together have written, adopted, imposed, enforced,
               maintained and are responsible for a number of written and
               unwritten rules, regulations, policies, practices, and procedures that
               makes the conditions of PLAINTIFF’s segregation behind a
               special 8 x 12 cage at the Special Treatment Unit punitive and
               excessively restrictive prison comparable environment, created,
               implemented, and enforced by the Defendants.
(ECF No. 4, Compl, at   ¶ 21.)   Plaintiff’s Amended Complaint, like his original Complaint, relies

on formulaic language and does not provide sufficient facts describing the policy or procedure

that was in effect at the time of the alleged injury or how that policy or procedure caused his

constitutional injury. Nor has he provided facts to suggest that Defendants Lanigan andlor Velez

were deliberately indifferent to the risk presented by the policy that was in effect at the time of

his alleged injury. Because Plaintiff has not stated a civil rights claim based on deficient

policies, the Court will again dismiss these claims without prejudice as to Defendants Lanigan

and Velez.

       Notably, the Amended Complaint also fails to state a conditions of confinement claim

based on Plaintiffs confinement in TCC. Plaintiffs conditions of confinement claims arise

under the Fourteenth Amendment. See Youngberq v Romeo, 457 U.S. 307, 32 1—22 (1982)

(“Persons who have been involuntarily committed are entitled to more considerate treatment and

conditions of confinement than criminals whose conditions of confinement are designed to

punish.”). Generally, the Fourteenth Amendment requires that civilly committed persons not be

subjected to conditions that amount to punishment, Bell v. Wolfish, 441 U.S. 520, 536 (1979),6

within the bounds of professional discretion, Youngberg, 457 U.S. at 32 1—22. Specifically, in

Youngberg, the Supreme Court held that civilly committed persons do have constitutionally

protected interests, but that these rights must be balanced against the reasons put forth by the

State for restricting their liberties. Id. at 307. The Constitution is not concerned with de nilnimis

restrictions on patients’ liberties. Id. at 320. Moreover, “due process requires that the conditions

                                                  9
and duration of confinement [for civilly confined persons] bear some reasonable relation to the

purpose for which persons are committed.” Seling, 531 U.S. at 265; see also Barber v. Christie,

No. CIV.A. 10-1888 (SRC), 2010 WL 2723151, at 7—8 (D.N.J. July 7,2010) (same).

       The gravamen of Plaintiffs conditions of confinement claim is that he was housed in

TCC for a period of two years and that his living quarters was an 8 x 12 cell that was locked.

See Complaint at   ¶ 2.   Plaintiff also states without elaboration that his living conditions in TCC

were “hazardous and unsanitary”. Id. The Third Circuit has held that placement of a civilly

committed SVP in segregated confinement, such as TCC. does not violate due process unless the

deprivation of liberty is in some way extreme. See Deavers v. Santiago. 243 Fed. Appx. 719,

721 (3d Cir. 2007) (applying Sandin v. Conner, 515 U.S. 472 (1995), to segregated confinement

of civilly committed SVPs).

       Here, Plaintiff states only that he was housed for a two-year period in ICC and was

housed in an 8x12 prison cell, which fails to state a claim for relief absent more facts to clarify

the overall conditions of Plaintiffs confinement in TCC. For instance, the Amended Complaint

fails to provide any facts about the time Plaintiff spent inside his cell and outside his locked cell

each day/week or other facts to suggest that his deprivation was extreme. Although Plaintiff

states that the conditions in TCC were unsanitary and hazardous, this bald allegation is

conclusory and is not entitled to the presumption of truth. If Plaintiff elects to submit a Second

Amended Complaint regarding the conditions of his confinement in ICC, he must provide

additional facts from which the Court could assess the overall conditions during the relevant two-

year period.

        Finally, the Amended Complaint provides additional facts about Plaintiffs move from

West Unit to the South Unit on June 4. 2014. Plaintiff contends that 25 officers arrived at his



                                                    10
cell, and that one or more of the officers sprayed tear gas into the cell for 8-10 minutes,

handcuffed Plaintiff, and proceeded to move him to the South Unit. The Court does ilifi construe

Plaintiff to allege civil rights claims against the officers in their personal capacities because the

Amended Complaint does not describe these officers as Defendants and appears to seek relief

only from Defendants Lanigan and Velez.4 To the extent Plaintiff wishes to bring claims against

Defendants Lanigan and/or Velez for this incident, the claim is dismissed without prejudice, as

Plaintiff has failed to provide any facts suggesting that these Defendants had any personai

involvement in this alleged wrong. The allegation that an “administrative decision was made” to

move Plaintiff is insufficient to hold Defendants responsible under    §   1983.

        For the reasons explained in this Memorandum Opinion, the Amended Complaint is

dismissed without prejudice in its entirety. The Court will provide Plaintiff with one final

opportunity to submit a Second Amended Complaint within 30 days to the extent he can cure the

deficiencies in his claims. An appropriate Order follows.




                                                        Madeline Cox Arleo, U.S.D.J.




 The Court does not reach the question of whether these new claims would be untimely if
Plaintiff were to bring them against the individual officers in a second amended complaint.
                                                   11
